Citation Nr: 1032558	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-32 433	)	DATE
	)
	)


THE ISSUES

1.  Whether a February 27, 2007, decision of the Board of 
Veterans' Appeals (Board), which found that prior to December 14, 
1994, the criteria for a disability evaluation in excess of 30 
percent for the residuals of a shall fragment wound (SFW) of the 
right leg with partial paralysis had not been met, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

2.  Whether a February 27, 2007, decision of the Board, which 
found that after December 13, 1994, the criteria for a disability 
evaluation in excess of 40 percent for the residuals of a SFW of 
the right leg with partial paralysis had not been met, should be 
revised or reversed on the grounds of CUE.

3.  Whether a February 27, 2007, decision of the Board, which 
denied an increased evaluation for hypertension, then rated as 10 
percent disabling, should be revised or reversed on the grounds 
of CUE.

4.  Whether a February 27, 2007, decision of the Board, which 
denied an increased evaluation for the residuals of otitis media 
with cholesteatomy of the left ear and partial 
tympanomastoidectomy of the right ear, then rated as 10 percent 
disabling, should be revised or reversed on the grounds of CUE.

5.  Whether a February 27, 2007, decision of the Board, which 
denied an increased evaluation for bilateral hearing loss, then 
rated as 10 percent disabling, should be revised or reversed on 
the grounds of CUE.

6.  Whether a February 27, 2007, decision of the Board, which 
denied the granting of an effective date earlier than January 18, 
2005, for the assignment of a 10 percent disability evaluation 
for bilateral hearing loss, should be revised or reversed on the 
grounds of CUE.  

(The matters of (1) entitlement to a compensable evaluation for 
gout (of unnamed joints and extremities) prior to January 21, 
2005, and (2) entitlement to an evaluation in excess of 40 
percent, after January 20, 2005, for gout of the left knee, right 
knee, right ankle, right first digit of the metatarsophalangeal 
joint, the right digits two through five of the 
metacarpophalangeal and proximal interphalangeal joints, and 
arthritis of the right knee, ankle, and great toe, are the 
subject of a separate, but concurrently issued, Board decision.)


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from January 1966 to 
June 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on the fiduciary's 
October 2008 motion alleging clear and unmistakable error in a 
Board Decision/Remand issued in February 2007.  


FINDINGS OF FACT

1.  In a February 27, 2007, decision, the Board found that the 
evidence of record supported the assignment of a 30 percent 
disability rating for the residuals of a SFW of the right leg 
with partial paralysis prior to December 14, 1994.  

2.  In that same action, the Board also concluded that the 
evidence of record did not support the assignment of a disability 
rating in excess of 40 percent for the residuals of a SFW of the 
right leg with partial paralysis after December 13, 1994.  

3.  The Board, in a Decision/Remand issued on February 27, 2007, 
concluded that the evidence of the record did not support the 
assignment of a disability evaluation in excess of 10 percent for 
the following disabilities:  hypertension, the residuals of 
otitis media with cholesteatomy of the left ear and partial 
tympanomastoidectomy of the right ear, and bilateral hearing 
loss.  

4.  Also in that Decision/Remand, the Board ruled that the 
evidence of record did not support the assignment of an effective 
date earlier than January 18, 2005, for the assignment of a 10 
percent disability rating for bilateral hearing loss.

5.  The appellant has not adequately set for allegations of CUE 
in the February 27, 2007, decision of the board, nor the legal or 
factual basis for such allegations of error, and why the results 
would have been manifestly different but for the errors.  
Moreover, the appellant has not shown that the correct facts, as 
they were known at the time, were not before the Board, or that 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the February 27, 
2007, decision of the Board, which found that prior to December 
14, 1994, the criteria for a disability evaluation in excess of 
30 percent for the residuals of a SFW of the right leg with 
partial paralysis had not been met, on the basis of CUE, have not 
been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1402, 20.1403, 20.1404 (2009).

2.  The criteria for revision or reversal of the February 27, 
2007, decision of the Board, which found that after December 13, 
1994, the criteria for a disability evaluation in excess of 40 
percent for the residuals of a SFW of the right leg with partial 
paralysis had not been met, on the basis of CUE, have not been 
met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1402, 20.1403, 20.1404 (2009).

3.  The criteria for revision or reversal of the February 27, 
2007, decision of the Board, which denied an increased evaluation 
for hypertension, then rated as 10 percent disabling, on the 
basis of CUE, have not been met.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2009).

4.  The criteria for revision or reversal of the February 27, 
2007, decision of the Board, which denied an increased evaluation 
for the residuals of otitis media with cholesteatomy of the left 
ear and partial tympanomastoidectomy of the right ear, then rated 
as 10 percent disabling, on the basis of CUE, have not been met.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 
20.1403, 20.1404 (2009).

5.  The criteria for revision or reversal of the February 27, 
2007, decision of the Board, which denied an increased evaluation 
for bilateral hearing loss, then rated as 10 percent disabling, 
on the basis of CUE, have not been met.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2009).

6.  The criteria for revision or reversal of the February 27, 
2007, decision of the Board, which denied the granting of an 
effective date earlier than January 18, 2005, for the assignment 
of a 10 percent disability evaluation for bilateral hearing loss, 
on the basis of CUE, have not been met.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, while the Board is generally required to 
address the Veterans Claims Assistance Act of 2000 (VCAA), the 
Board notes that it is not necessary to discuss the VCAA in 
connection with the appellant's Motion in this case.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions of the VCAA do not 
apply to a claim based on an allegation of clear and unmistakable 
error in a previous Board decision.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  The Court held that an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Livesay, 15 
Vet. App. at 178.  An allegation of clear and unmistakable error 
does not represent a "claim", but rather is a collateral attack 
on a final decision.  It involves a legal challenge to a prior 
Board decision and does not involve acquiring or submitting any 
additional evidence.  Therefore, the provisions of the VCAA are 
not for application in the adjudication of the issues of clear 
and unmistakable error in a prior final Board decision.

A Board decision is final on the date stamped on the face of the 
decision.  38 C.F.R. § 20.1100 (2009).  A final Board decision is 
subject to review by the Board on motion alleging clear and 
unmistakable error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§ 20.1400 (2009).  A motion alleging clear and unmistakable error 
in a Board decision is a matter of original jurisdiction with the 
Board.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 
20.1402 (2009).  Motions alleging such error are not, except as 
otherwise provided, subject to rules relating to processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (2009).

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2009).  Moreover, the decision is to be 
based on the record and the law that existed when the challenged 
decision was made.  38 C.F.R. § 20.1403(b) (2009).

A clear and unmistakable error is one which, had it not been 
made, would have manifestly changed the outcome when it was made.  
The error cannot be clear and unmistakable unless it is 
absolutely clear that a different result would have ensued, but 
for the error.  38 C.F.R. § 20.1403(c) (2009).  The following do 
not constitute clear and unmistakable error:  

(1) changed diagnosis; 
(2) failure to fulfill the duty to assist; 
or 
(3) a disagreement as to how facts were 
weighed or evaluated.  

38 C.F.R. § 20.1403(d) (2009).  Clear and unmistakable error does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2009).

The regulatory definition of clear and unmistakable error was 
based on prior rulings of the Court.  More specifically, it was 
observed in the notice of proposed rulemaking that Congress 
intended that VA adopt the Court's interpretation of the term 
"clear and unmistakable error."  Indeed, as was discussed in 
the notice of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), 
the sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation of 
claims of CUE."  143 Cong. Rec. 1,567-68 (daily ed. Apr. 16, 
1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Thus, the Board is permitted to seek 
guidance as to the existence of clear and unmistakable error in 
prior Board decisions based on years of prior Court precedent 
regarding clear and unmistakable error, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In February 2007, the Board issued a Decision/Remand on a 
cornucopia of issues.  The record indicates that there were 
fifteen issues listed on front pages of the action with five 
issues actually being addressed by the Board in the decision 
portion of the action.  These issues were:

1.  Entitlement to an increased rating for 
a shell fragment wound of the right leg 
with partial paralysis, rated as 30 percent 
disabling prior to April 29, 1996 and as 40 
percent disabling effective April 29, 1996.

2.  Entitlement to an increased rating for 
hypertension, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for 
bilateral otitis media with cholesteatomy 
of the left ear and partial 
tympanomastoidectomy right ear, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased rating for 
bilateral hearing loss, currently 10 
percent disabling.

5.  Entitlement to an effective date 
earlier than January 18, 2005 for the 
assignment of a 10 percent disability 
rating for bilateral hearing loss.

The remaining ten issues were returned to the Appeals Management 
Center (AMC) in Washington, DC, for a myriad of reasons including 
having the appellant undergo additional medical testing, the 
issuance of a statement of the case, etcetera.  The issues that 
were actually addressed in the action have been listed on the 
front page of this action, and it is with respect to those issues 
that the appellant has claimed that there was CUE in the February 
2007 Board action.

A review of the February 2007 Decision/Remand indicates that, 
with respect to the issue(s) involving the assignment of a 30 
percent disability rating for a right leg disability prior to 
April 29, 1996, and a 40 percent disability evaluation for the 
same leg disability after April 28, 1996, the Board allowed in 
part and denied in part the appellant's appeal.  Specifically, 
after reviewing the medical evidence contained in eighteen plus 
volumes, the Board concluded that the evidence did support the 
granting of a 40 percent disability rating effective December 14, 
1994.  Nevertheless, the Board also found that the evidence did 
not support an evaluation in excess of 30 percent for a right leg 
disability prior to December 14, 1994.  

The Board further found that the evidence of record did not 
support the assignment of an evaluation in excess of 10 percent 
for hypertension, bilateral otitis media with cholesteatomy of 
the left ear and partial tympanomastoidectomy of the right ear, 
and bilateral hearing loss.  With respect to the hypertension 
claim, the record indicates that the Board considered the 
evidence contained in the record one year prior to July 1992.  
This was done in accordance with 38 C.F.R. § 3.157.  Also 
considered by the Board were the rating criteria in effect for 
the rating of hypertension prior to January 12, 1998, and after 
January 11, 1998.  This was done because the rating criteria for 
hypertensive vascular disease (essential arterial hypertension) 
were changed.  See 38 C.F.R. Part 4, Diagnostic Code 7101 (1997) 
and (2006).  After reviewing nearly fifteen years of records, the 
Board found that the appellant's blood pressure readings did not 
show a diastolic blood pressure that was predominantly 110 or 
more and a systolic blood pressure that was predominantly 200 or 
more.  As such, the Board determined that a higher rating was not 
supported by the evidence of record.

After discussing this issue, the Board then addressed whether an 
increased evaluation could be assigned for bilateral otitis media 
with a cholesteatomy of the left ear and a partial 
tympanomastoidectomy of the right ear.  The disability had been 
assigned a 10 percent disability rating and the appellant had 
argued that a higher rating should be assigned.  Before 
discussing the evidence, the Board noted that in order to assign 
a higher schedular rating pursuant to the rating criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 6200 (2006), the evidence 
needed to show that there was active suppuration or aural polyps 
in both the left and right ears.  The Board reviewed the records 
stemming from July1991 to 2007 with respect to complaints made by 
the appellant concerning the condition along with those that 
documented the various operations (treatment) he had undergone to 
correct (treat) the underlying disability.  

After reviewing the records, the Board recognized that over the 
years, the appellant had undergone treatment of both ears.  Yet, 
inspections by trained medical professionals did not show that he 
had suppuration or aural polyps in both ears.  The Board thus 
denied the appellant's claim for the assignment of separate 
disability ratings in excess of 10 percent.  It is noted that the 
Board did consider whether a higher rating could be assigned 
under a different disability rating but the residuals did not 
approximate any applicable criteria for a higher or an additional 
rating.  Thus, the appellant's claim was denied.

The remaining increased evaluation claim involved the assignment 
of a disability evaluation in excess of 10 percent for bilateral 
hearing loss.  The Board also discussed whether a compensable 
evaluation, to include one in excess of 10 percent, could be 
assigned at any time during the appeal period.  The rating 
criteria used was 38 C.F.R. Part 4, Diagnostic Code 6100 (2006) 
and the examination results reviewed were those originating in 
August 1989 and extending to 2007.  Also used in evaluating the 
examination results were the instructions found at 38 C.F.R 
§§ 4.85 and 4.86 (2006).  Upon reviewing the evidence of record, 
the Board informed the appellant that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned after 
audiometric evaluations are rendered.  The Board cited Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  It was determined by 
the Board that the audiometric findings did not support the 
assignment of a compensable evaluation, that of 10 percent, until 
January 19, 2005, and that prior to that date, the audiometric 
data denoted that a noncompensable evaluation should be assigned.  
The Board thus resolved that, in accordance with the precepts of 
Fenderson v. West, 12 Vet. App. 119 (1999), and 38 C.F.R. Part 4, 
Diagnostic 6100, a rating in excess of 10 percent could not be 
assigned prior to January 19, 2005.  Thus, the appellant's claim 
was denied.  

The appellant was notified of that decision but he did not 
request reconsideration.  Hence, the decision portion of the 
Decision/Remand became final.  

The appellant has now come before the Board claiming that the 
decision portion of the Decision/Remand of February 27, 2007, 
contained clear and unmistakable error.  Although the appellant 
has not elucidated his assertions with much specificity, after 
examining the appellant's statements since the issuance of the 
February 27, 2007, Board Decision/Remand, it appears that his 
arguments are as follows:

a.  The Board erred when it issued a 
Decision/Remand and that the Board 
should have instead issued a decision 
on all of the issues on appeal.  In 
other words, the appellant questioned 
the ability of the Board to remand ten 
issues to the AMC for additional action 
and/or development.  The appellant did 
not reference a statute or law that the 
Board violated when it issued the remand 
portion of the action.  Moreover, the 
appellant did not indicate how the issuance 
of a decision on the remanded issues would 
have provided a different outcome if they 
had not been remanded.

b.  The Board erred when it supposedly 
did not review evidence that was 
provided to the Board under separate 
cover prior to the issuance of the 
February 2007 Decision/Remand.  The 
appellant alleged that the Veterans Law 
Judge (VLJ) who issued the 
Decision/Remand did not review all of 
the evidence contained within the 
various volumes of records.  The 
appellant insinuated that if the VLJ 
had reviewed all of the evidence that 
the appellant believed supported his 
assertions, the Board would have 
granted earlier effective dates and 
increased ratings on all of the issues 
then before the Board.  

c.  The Board erred when it purportedly 
mishandled the appellant's appeal when 
the Board did not track the locations 
of the appellant's claim during the 
course of the appeal.  It was further 
insinuated that the Board erred when it 
failed to follow other procedural 
methods when acting on and developing 
the appellant's claim for benefits.  
The appellant did not indicate how the 
purported mishandling of the appellant's 
appeal and the purported failure to follow 
development procedures affected his claim 
nor did he indicate how the decision would 
have been changed if these alleged 
happenings had been corrected.  

As previously stated, a motion alleging clear and unmistakable 
error in a prior Board decision must set forth clearly and 
specifically the alleged clear and unmistakable error, or errors 
of fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(2009).  In this instance, the moving party has failed to clearly 
and specifically set forth alleged errors of fact or law in the 
February 27, 2007, Board Decision/Remand, the legal or factual 
basis for such allegations, and why the result would have been 
manifestly different but for the alleged error.  The Board 
emphasizes that in a clear and unmistakable error motion it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged clear and unmistakable error, and a 
disagreement as to how the facts were weighed or evaluated is not 
sufficient to satisfy this requirement.  38 C.F.R. § 20.1403 
(2009).  As such, because the moving party has failed to comply 
with 38 C.F.R. § 20.1404(b) (2009) in his attempt to challenge 
the February 27, 2007, Board Decision/Remand on the basis of 
clear and unmistakable error, the Board must dismiss the motion 
to revise.  This is done without prejudice to refiling.

The Board would further add that it appears that a part of the 
appellant's allegation of error essentially related to how the 
Board weighed and evaluated the evidence that was before it.  A 
disagreement as to how the facts were weighed or evaluated does 
not constitute clear and unmistakable error.  The Board decision 
reviewed all of the relevant evidence that could be obtained and 
of record.  The Board further considered potentially negative and 
positive evidence to include statements made by the appellant and 
others with respect to his claim.  The Board weighed the evidence 
before it and reached its decision.  

Additionally, the Board finds that the moving party has not 
identified any specific finding or conclusion in the February 
2007 action that was undebatably erroneous.  In addition, there 
is no indication that the correct facts, as they were known at 
the time, were not before the Board.  The appellant has intimated 
that the Board erred when it did not procure certain medical 
records, that it discredited or discounted pieces of evidence of 
record, that the Board lost "critical and key evidence", that 
it ignored evidence submitted, and that it relied on other pieces 
of evidence in the record, which it should not have done, to 
support the final outcome.

With respect to the appellant's suggestion that the record was 
incomplete when the Board issued its decision.  He has insinuated 
that "but for" the lack of some unspecified documents, 
increased ratings and earlier effective dates would have been 
granted.  In accordance with Russell v. Principi, 3 Vet. App. 310 
(1992), Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. 
Brown, 6 Vet. App. 40 (1993), the Board finds that this is not a 
valid claim of error.

The Court, in Caffrey v. Brown, 6 Vet. App. 377, at 383 (1994), 
stated the following:

. . . We have held that "[a] determination 
that there was a 'clear and unmistakable 
error' must be based on the record and law 
that existed at the time of the prior . . . 
decision."  Russell v. Principi, 3 Vet. 
App. 310, 314 (1992) (en banc).  Thus, a 
claim of CUE is based upon an assertion 
that there was an incorrect application of 
the law or fact as it existed at the time 
of the disputed adjudication.  Id.  Since 
an analysis of whether CUE has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear and 
unmistakable error.

While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it is 
not erroneous, although not embodying all of the relevant facts.  
Rather, an incomplete record is just that - incomplete.  It 
allows for further development of facts and law to advance the 
appellant's claim.  "New or recently developed facts or changes 
in the law subsequent to the original adjudication may provide 
grounds for reopening a case or for a de novo review but they do 
not provide a basis for revising a finally decided case."  Id. 
at 313.  Thus, an incomplete record, factually correct in all 
other respects, is not clearly and unmistakably erroneous.  This 
is true even in the present case where the possible cause of the 
record's "incompleteness" is the VA's (Board's) possible breach 
of the duty to assist the appellant.  In short, the VA's, i.e., 
the Board's, breach of the duty to assist cannot form a basis for 
a claim of clear and unmistakable error because such a breach 
creates only an incomplete rather than an incorrect record.  As 
unjust as this finding may appear, it is dictated by the law by 
which the Board is bound.

Additionally, in all of the assertions made by the appellant, he 
has not specified as to what law or regulation was incorrectly 
applied to his claim.  In other words, the assertions were merely 
made without any additional argument provided as to how the Board 
failed to apply the laws and regulations to the claim before it.  
In order to show that clear and unmistakable error occurred, the 
evidence must show that the law was incorrectly applied to the 
facts as they were known at the time and that, had the error not 
occurred, the decision would have been manifestly different.  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In this instance, the appellant has not explained how the laws 
and regulations were incorrectly applied.  The moving party has 
not clarified how the decision would have been "manifestly 
different" if the laws and regulations were applied in a 
different manner.  Instead of being specific in his arguments 
with respect to the laws and regulations, the appellant has been 
vague and imprecise, and as such, it is not clear how a different 
result would have ensued.

Turning to the appellant's assertions that the Board's action of 
remanding ten issues to the AMC for additional action was clear 
and unmistakable error, the Board would point out that the remand 
portion of the Decision/Remand of February 27, 2007, was not 
final.  Case law and the statutes all state that a clear and 
unmistakable error claim may only be adjudicated where there has 
been a final decision on those particular issues.  Since the 
remand portion of the action was not a final decision, then the 
claim itself does not have merit.  In other words, the Board is 
without jurisdiction to review/address the remand portion of the 
Decision/Remand based on clear and unmistakable error because 
finality has not attached to those issues.  See 38 C.F.R. 
§ 20.1400 (b) (2009); DiCarlo v. Nicholson, 20 Vet. App. 52 
(2006).  

Finally, the appellant has implied that the Board's action of 
February 2007 was arbitrary, capricious, and a violation of the 
appellant's statutory rights.  Yet, the appellant has not 
expanded his arguments with respect to these points.  He has not 
said how the decision was arbitrary.  He has not pointed out why 
the Board's decision was capricious.  Moreover, the appellant has 
not detailed what statutory rights of his were violated by the 
Board.  In other words, the appellant's implications have been 
vague and inarticulately crafted.  The Board therefore finds that 
the appellant has failed to plead a valid clear and unmistakable 
error claim with respect to these points, and as such, this 
appeal must be dismissed.

Hence, based upon the above discussion, as the February 27, 2007, 
Board Decision/Remand contains no error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that the 
result would be manifestly different but for such error, the 
action was not clearly and unmistakably erroneous in failing to 
award increased evaluations or earlier effective dates for the 
conditions then on appeal.  




ORDER

1.  The motion to revise or reverse the February 27, 2007, 
Decision/Remand of the Board, which found that prior to December 
14, 1994, the criteria for a disability evaluation in excess of 
30 percent for the residuals of a shall fragment wound of the 
right leg with partial paralysis had not been met, is dismissed 
without prejudice.

2.  The motion to revise or reverse the February 27, 2007, 
Decision/Remand of the Board, which found that after December 13, 
1994, the criteria for a disability evaluation in excess of 40 
percent for the residuals of a shall fragment wound of the right 
leg with partial paralysis had not been met, is dismissed without 
prejudice.

3.  The motion to revise or reverse the February 27, 2007, 
Decision/Remand of the Board, which denied an increased 
evaluation for hypertension, then rated as 10 percent disabling, 
is dismissed without prejudice.

4.  The motion to revise or reverse the February 27, 2007, 
Decision/Remand of the Board, which denied an increased 
evaluation for the residuals of otitis media with cholesteatomy 
of the left ear and partial tympanomastoidectomy of the right 
ear, then rated as 10 percent disabling, is dismissed without 
prejudice.

5.  The motion to revise or reverse the February 27, 2007, 
Decision/Remand of the Board, which denied an increased 
evaluation for bilateral hearing loss, then rated as 10 percent 
disabling, is dismissed without prejudice.









6.  The motion to revise or reverse the February 27, 2007, 
Decision/Remand of the Board, which denied the granting of an 
effective date earlier than January 18, 2005, for the assignment 
of a 10 percent disability evaluation for bilateral hearing loss, 
is dismissed without prejudice.




                       
____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



